J.A30034/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
JAMES HUNTER,                               :
                                            :
                          Appellant         :
                                            :     No. 3203 EDA 2014

           Appeal from the Judgment of Sentence November 13, 2014
              In the Court of Common Pleas of Philadelphia County
                Criminal Division No(s): CP-51-CR-0001447-2014

BEFORE: MUNDY, JENKINS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED JANUARY 12, 2016

        Appellant, James Hunter, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his

bench conviction of firearms offenses. Appellant challenges the trial court’s

denial of his suppression motion, arguing the court erred in finding an

anonymous tip provided the police officer reasonable suspicion to conduct an

investigative detention. We affirm.

        “On January 16, 2014 at 2:50 a.m., Philadelphia Police Officer Donyell

Thomas received a radio call directing him to the 4600 block of North

Palethorpe Street in Philadelphia for a burglary in progress.” Trial Ct. Op.,

1/23/15, at 2.      The officer was in uniform in a police vehicle and was

*
    Former Justice specially assigned to the Superior Court.
J.A30034/15


working alone. N.T. Suppression H’rg, 6/27/14, at 16. The police dispatch

informed Officer Thomas that “a neighbor that lives on that particular block

said he saw someone . . . force their way or get into the rear of a property

on 4600.” Id. at 13. The officer described this area as a “high crime area”

with shootings and “a lot of drug traffic.” Id. at 12. Officer Thomas did not

know who called police or from which address the tip was given. Id. at 15.

           The call described the suspect as an African-American
           male wearing a black jacket, with a black bookbag. The
           suspect was reportedly heading northbound on Palethorpe
           towards Wyoming Avenue. Officer Thomas responded to
           Palethorpe, then traveled northbound to Wyoming Avenue.
           He then turned onto the 4800 block of North 2nd Street,
           continuing northbound, and observed Appellant matching
           the description of the suspect. Appellant was walking
           northbound, and was the only person Officer Thomas saw
           in the area.

              Officer Thomas [stopped approximately two feet from
           Appellant, disembarked from his vehicle,1] approached
           Appellant and asked him where he was going. Appellant
           responded that he was going to his bus. Officer Thomas
           then asked Appellant to stop.

Trial Ct. Op. at 2 (citing N.T. at 5-8).

        As Appellant’s argument emphasizes the sequence of the ensuing

events,2 we review Officer Thomas’ testimony in detail.           On direct

examination, Officer Thomas first stated that after stopping Appellant, he

“asked him, Are you coming from Palethorpe Street?,” Appellant said yes,

1
  N.T. at 9. Furthermore, Officer Thomas testified there were street lights
and he could see his surroundings. Id. at 8.
2
    See Appellant’s Brief at 19 n.4.



                                       -2-
J.A30034/15


and the officer “secured him for officer’s safety and . . . asked him if he had

any weapons on his person.” N.T. at 8. On the next page of testimony, the

Commonwealth asked Officer Thomas specifically when he asked Appellant if

he was coming from Palethorpe Street, and the officer replied he could not

recall the sequence of events. Id. at 9.

      During the pat-down, Officer Thomas recovered from inside Appellant’s

jacket a “25-caliber handgun . . . loaded with six live rounds.”    Id. at 10.

The officer initially testified that after he recovered the gun, he placed

Appellant in custody inside his vehicle. Id. at 11. Inside Appellant’s book

bag, the officer found gloves, duct tape, plastic gloves, a screwdriver, a

kitchen knife, and a knit hat.   Id.   When Appellant was in the vehicle, he

said he “was going over to Palethorpe Street to engage in a fight[ with]

some guys he knew that had lived on that block because a day prior[,] they

beat him up. They roamed him as he said, quote, unquote.” Id.

      On cross-examination, Appellant confronted Officer Thomas with his

preliminary hearing testimony, in which the officer stated he saw Appellant,

stopped him, and then “asked him where he was coming from.” Id. at 18.

Appellant also showed the officer his “73-483” written report, which stated

that after the officer asked Appellant “where he was coming from, [the

officer] asked him to step into [his] patrol vehicle.”   Id.   Officer Thomas

agreed that “at that point,” Appellant was not free to leave, and furthermore

that at that point, he asked Appellant if he had any weapons. Id. at 19. On



                                       -3-
J.A30034/15


recross-examination, redirect examination, and further recross-examination,

Officer Thomas agreed to this chronology: he stopped Appellant, handcuffed

him, placed him in the police vehicle, asked “if he had any weapon on him,”

and then recovered the gun from his jacket. Id. at 21-23.

        Appellant was charged with firearms offenses. He filed a suppression

motion, and the above-cited hearing was held on June 27, 2014. The court

announced its ruling to deny the motion at the hearing. The case proceeded

to a bench trial on September 5, 2014, at which the court found Appellant

guilty of persons not to possess a firearm, firearms not to be carried without

a license, and carrying firearms on public streets in Philadelphia. 3            On

November 13, 2014, the court imposed an aggregate sentence of four to ten

years’ imprisonment and three years’ probation.          Appellant did not file a

post-sentence motion, but took this timely appeal.4

        Appellant raises one claim before this Court: that the trial court erred

in    finding   Officer   Thomas   had   reasonable   suspicion   to   conduct   an

investigative detention.5 He presents three arguments in support, which we

summarize as follows. First, the anonymous tip gave only a “vague, generic,


3
    18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), 6108.
4
 The trial court did not direct Appellant to file a Pa.R.A.P. 1925(b) statement
of errors complained of on appeal.
5
  Appellant concedes that Officer Thomas’ approach and initial question—as
to where Appellant was going—were legal. See Appellant’s Brief at 12, 20
(“On this point, the suppression court’s conclusion should be upheld.”).



                                         -4-
J.A30034/15


incomplete description” of the suspect, and did not describe the suspect’s

age, height, weight, hairstyle, facial hair, gait, or any other physical trait.

Appellant’s Brief at 20, 40. Thus, the tip failed to provide “a particularized

and objective basis” required for an investigatory detention. Id. at 21. The

mere fact that the tipster’s “description and location of” a suspect are

ultimately accurate is not sufficient reliability.   Id. at 26.    Second, the

anonymous “tipster’s credibility and basis of knowledge could not be

assessed.” Id. at 20. “[T]here was no evidence that the tip originated in a

911 call or was otherwise traceable.[ ]” Id. at 40. “The suppression court

could not be certain that” Officer Thomas did not “invent[ ]” the police flash

report, the tip could have been given by a “prankster or a person with a

grudge,” and “[t]he tipster could have been a neighbor who mistakenly

believed a man was trying to break into a house that was actually his own. [
]
”   Id. at 39, 41-42.   Third, “Officer Thomas failed entirely to corroborate

any of the tip’s allegations” “through further investigation, such as [his] own

observations of and encounters with the suspect that do not rise to the level

of a seizure.” Id. at 20, 22-23. Appellant maintains, “Except in the most

extraordinary circumstances, an anonymous tip alone cannot establish the

reasonable suspicion [required for] an investigative stop.”       Id. at 22, 29

(citing, inter alia, Navarette v. California, 134 S. Ct. 1683 (2014);

Commonwealth v. Goodwin, 750 A.2d 795 (Pa. 2000); Commonwealth

v. Hawkins, 692 A.2d 1068 (Pa. 1997)). We find no relief is due.



                                     -5-
J.A30034/15


     This Court has stated:

          “Our review of a suppression ruling is limited to
       determining whether the record as a whole supports the
       suppression court’s factual findings and whether the legal
       conclusions drawn from such findings are free of error.”
       Our scope of review is limited: “we must consider only the
       evidence of the prosecution and so much of the evidence
       for the defense as remains uncontradicted when read in
       the context of the record as a whole.” “Where the record
       supports the findings of the suppression court, we are
       bound by those facts and may reverse only if the court
       erred in reaching its legal conclusions based upon the
       facts.”

       [Terry v. Ohio, 392 U.S. 1 (1968),] sets the standard for
       the reasonableness of an investigative stop under the
       Fourth Amendment of the United States Constitution [and]
       Art. I, §     8   of the     Pennsylvania Constitution.
       Commonwealth v. Melendez, . . . 676 A.2d 226, 228-
       229 (Pa. 1996).

           Under Terry and Melendez, it is well established that a
       police officer may conduct a brief investigative stop of an
       individual, if the officer observes unusual conduct which
       leads him to reasonably conclude, in light of his
       experience, that criminal activity may be afoot.          “An
       investigatory stop subjects a person to a stop and a period
       of detention, but does not involve such coercive conditions
       as to constitute the functional equivalent of an arrest.
       Such an investigatory stop is justified only if the detaining
       officer can point to specific and articulable facts which, in
       conjunction with rational inference derived from those
       facts, give rise to a reasonable suspicion of criminal
       activity and therefore warrant the intrusion.”              In
       ascertaining the existence of reasonable suspicion, we
       must look to the totality of the circumstances to determine
       whether the officer had reasonable suspicion that criminal
       activity was afoot. If so, the officer would then be justified
       in conducting an investigative stop of the defendant.

          “Reasonable suspicion depends upon both the content
       of the information possessed by the police and its degree
       of reliability.”  “To have reasonable suspicion, police


                                   -6-
J.A30034/15


       officers need not personally observe the illegal or
       suspicious conduct, but may rely upon the information of
       third parties, including ‘tips’ from citizens. Naturally, if a
       tip has a relatively low degree of reliability, more
       information will be required to establish the requisite
       quantum of suspicion than would be required if the tip
       were more reliable.”

           In Commonwealth v. Jackson, . . . 698 A.2d 571 (Pa.
       1997), our Supreme Court examined at length the so-
       called “man with a gun” scenario: namely, an anonymous
       tip that a person at a particular place matching a particular
       description is carrying a gun. Our Supreme Court held
       that such an anonymous tip, without independent police
       corroboration producing reasonable suspicion of criminal
       activity, is insufficient to justify a stop and frisk. The Court
       reasoned as follows:

             In [Hawkins,] the Philadelphia police responded
          to an anonymous telephone report that there was a
          man with a gun at the corner of Sydenham and York
          Streets. The suspect was described as a black male
          wearing a blue cap, black jeans and a gold or
          brownish coat.    We held that such allegations,
          without more, did not constitute reasonable grounds
          for the police to suspect that the individual was
          armed and dangerous:

                 If the police respond to an anonymous call
              that a particular person at a specified location
              is engaged in criminal activity, and upon
              arriving at the location see a person matching
              the description but nothing more, they have no
              certain knowledge except that the caller
              accurately described someone at a particular
              location . . . .      The fact that a suspect
              resembles the anonymous caller’s description
              does not corroborate allegations of criminal
              conduct, for anyone can describe a person who
              is standing in a particular location at the time
              of the anonymous call. Something more is
              needed to corroborate the caller’s allegations
              of criminal conduct.



                                    -7-
J.A30034/15


            Hawkins, 692 A.2d at 1070. . . .

          [Jackson,] 698 A.2d at 574-575.

Commonwealth v. Wiley, 858 A.2d 1191, 1194-95 (Pa. Super. 2004)

(some citations omitted).

      In the 2014 United States Supreme Court decision of Navarette, a

woman called 911 and reported the defendants’ “truck ‘ran the [caller] off

the roadway.’”      Navarette, 134 S. Ct. at 1689.    The caller described the

vehicle as “a silver Ford F-150 pickup” and provided the license plate

number.     Id.      Two officers separately responded to the subsequent

broadcast and stopped the defendants’ vehicle. Id. at 1687. “As the two

officers approached the truck, they smelled marijuana. A search of the truck

bed revealed 30 pounds of marijuana.”       Id.   The police arrested both the

driver and the passenger. The defendants “moved to suppress the evidence,

arguing that the traffic stop violated the Fourth Amendment because the

officer lacked reasonable suspicion of criminal activity.” Id.

      On appeal, the High Court affirmed the suppression court’s refusal to

suppress the evidence, holding “the stop complied with the Fourth

Amendment because, under the totality of the circumstances, the officer had

reasonable suspicion that the driver was intoxicated.”      Id. at 1686.   The

Court reiterated:

          “[A]n anonymous tip alone seldom demonstrates the
          informant’s basis of knowledge or veracity.” That is
          because “ordinary citizens generally do not provide
          extensive recitations of the basis of their everyday


                                     -8-
J.A30034/15


         observations,” and an anonymous tipster’s veracity is “‘by
         hypothesis largely unknown, and unknowable.’” But under
         appropriate circumstances, an anonymous tip can
         demonstrate “sufficient indicia of reliability to provide
         reasonable suspicion to make [an] investigatory stop.”

Id. at 1687 (citations omitted).

      The Court stated, “The initial question in this case is whether the

[anonymous6] 911 call was sufficiently reliable to credit the allegation that

[the defendants’] truck ‘ran the [caller] off the roadway.’” Id. at 1688. It

then reasoned:

         By reporting that she had been run off the road by a
         specific vehicle—a silver Ford F-150 pickup, license plate
         8D94925—the caller necessarily claimed eyewitness
         knowledge of the alleged dangerous driving. That basis of
         knowledge lends significant support to the tip’s reliability. .
         ..

            There is also reason to think that the 911 caller in this
         case was telling the truth. Police confirmed the truck’s
         location . . . roughly 19 highway miles south of the
         location reported in the 911 call . . . roughly 18 minutes
         after the 911 call[ ]. That timeline of events suggests that
         the caller reported the incident soon after she was run off
         the road. That sort of contemporaneous report has long
         been treated as especially reliable.

Id. at 1689.

      In the case sub judice, the trial court noted Appellant’s reliance on




6
   The caller had “identified herself by name in the 911 call recording.”
Navarette, 134 S. Ct. at 1687 n.1. However, “the prosecution did not
introduce the recording into evidence,” and thus both the prosecution “and
the lower courts” treated her tip as anonymous. Id.



                                      -9-
J.A30034/15


Jackson and Hawkins7 and distinguished those cases:

         . . . In both of these cases, uncorroborated reports of
         individuals with weapons were not sufficient to establish
         reasonable suspicion of criminal activity, and therefore did
         not justify a search.

             Unlike the cases cited by Appellant, the instant case
         involved a report of burglary in progress. While mere
         possession of a firearm may not necessarily involve illegal
         activity, burglary is certainly criminal. The report of a
         burglary necessarily gives police a reasonable suspicion
         that criminal activity is afoot and the individual described
         is involved. Moreover, Officer Thomas had this report of
         criminal activity, a description of the suspect, and the
         location and movements of the suspect. This is more
         information than provided in Hawkins and Jackson,
         giving rise to a reasonable suspicion that Appellant was
         involved in criminal activity.

Trial Ct. Op. at 5.

      The trial court also noted Appellant’s reliance on Navarette and

reasoned:

             . . . Appellant argued that there was no indicia of
         reliability in the initial report of a burglary. The record,
         however, suggests otherwise.            Although Navarette
         concerned a vehicle stop as opposed to a pedestrian stop,
         the requirement that officers have reasonable suspicion,
         and the factors that contribute to reasonable suspicion are
         the same. Officer Thomas responded to a radio call which
         provided very specific information, i.e., the location and
         description of the suspect and crime. Appellant was then
         located mere blocks from the reported burglary, within a
         few     minutes    of    the   report.      This  establishes
         contemporaneity, a factor that supported the credibility of
         the call in Navarette. Appellant matched the description
         of the suspect from the report, and confirmed that he had

7
 Appellant likewise relies on Jackson and Hawkins on appeal. Appellant’s
Brief at 29-31.



                                    - 10 -
J.A30034/15


         come from Palethorpe Street, lending further credibility.
         All of these factors—the totality of the circumstances—
         provided Officer Thomas with reasonable suspicion to
         investigate, and ultimately probable cause to arrest
         Appellant.

Id. at 6. We agree with the trial court’s reasoning.

      We agree with the trial court’s emphasis that the tip reported a

burglary in progress, and thus that this was merely not a “‘man with a gun’

scenario: namely, an anonymous tip that a person at a particular place

matching a particular description is carrying a gun.” See Wiley, 858 A.2d

at 1194 (quoting Jackson, 698 A.2d at 574-75). We further agree with the

trial court’s comparison of Officer Thomas’ observation of Appellant “mere

blocks” from Palethorpe Street “within a few minutes of the report” to the

Navarette’s officers’ observation of the defendants’ truck on the highway

approximately “highway miles south of the location reported in the 911 call .

. . roughly 18 minutes after the 911 call[ ].” See Navarette, 134 S. Ct. at

1689; Trial Ct. Op. at 6.

      Furthermore, we reject Appellant’s argument that Officer Thomas

failed to investigate or corroborate the anonymous tip. The officer testified

the police radio information said the suspect was a black male wearing a

black jacket and black book bag, and “was seen walking on Palethorpe going

towards Wyoming.” N.T. at 6. The officer responded to “4600 Palethorpe

Street” and then Wyoming Street, but did not see anyone. Id. at 7. Officer

Thomas then saw Appellant, who matched the description, on the 4800 block



                                    - 11 -
J.A30034/15


of North Second Street.      Id.   As stated above, Appellant concedes the

officer’s initial approach of Appellant was legal. Appellant’s Brief at 20. The

officer then asked Appellant if he was coming from Palethorpe Street, and

Appellant responded “Yes.”    N.T. at 8.     We agree with the trial court that

these facts provided Officer Thomas with the reasonable suspicion to

conduct an investigative detention of Appellant.      See Wiley, 858 A.2d at

1194-95. Accordingly, we do not disturb the trial court’s suppression ruling

and affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/12/2016




                                    - 12 -